United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-3110EM
                                 _____________

James E. Darst,                     *
                                    *
                  Appellant.        *    Appeal from the United States
                                    *    District Court for the Eastern
            v.                      *    District of Missouri.
                                    *
Social Security Administration,     *
                                    *
                  Appellee.         *
                                _____________

                         Submitted: March 8, 1999

                            Filed: April 12, 1999
                                 _____________

Before RICHARD S. ARNOLD and HANSEN, Circuit Judges, and STROM,* District
Judge.
                          _____________

STROM, District Judge.


      James Darst appeals from the district court’s1 grant of summary judgment in
favor of the Social Security Administration on his Privacy Act claim. After careful

      *
       The Honorable Lyle E. Strom, Senior Judge, District of Nebraska, sitting
by designation.
      1
       The Honorable Carol E. Jackson, United States District Judge for the
Eastern District of Missouri.
review of the record and the parties’ briefs, we affirm the decision of the district
court.


                                          I.


         Appellant James Darst is a former Administrative Law Judge in the Social
Security Administration (SSA) Office of Hearing and Appeals in Creve Coeur,
Missouri. He filed suit alleging that the SSA violated the Privacy Act, 5 U.S.C. §
552a(e)(2), when, during an internal investigation into certain alleged ethics
violations by Darst, it reviewed documents in his application for Medicare coverage
file, without first obtaining information directly from him.


         The events which gave rise to this suit began on April 4, 1995, when Darst
applied for Medicare insurance coverage. Darst stated that he was born on June 17,
1930, but failed to provide a certified copy of his birth certificate. On two occasions,
the SSA advised him that it needed a certified copy of his birth certificate rather than
the photocopy he provided. On May 18, 1995, the SSA advised Darst that his
application was denied because he did not submit proof that he was at least sixty-two
years of age. On June 21, 1995, Darst filed a Request for Reconsideration, stating
that the decision was incorrect and that he had no other proof to offer. This Request
was denied on December 13, 1995. He requested further review, and on March 19,
1996, Darst was advised that upon an independent review, the SSA found their first
decision was correct. Six days later, on March 25, 1996, Darst filed, in the Creve
Coeur hearing office, a “Request for Hearing by Administrative Law Judge” and
executed a “Waiver of Written Notice of Hearing.” On that same day, ALJ Myron

                                           2
Mills, one of Darst’s colleagues, held a hearing and issued a decision awarding Darst
Medicare benefits. In his decision, ALJ Mills stated that Darst had entered as an
exhibit the original of his birth certificate with raised seal.


      This sequence of events resulted in an investigation into possible ethics
violations by Darst and ALJ Mills because of the appearance of impropriety and of
preferential treatment. This investigation was conducted by Mr. Robert L. Welch, a
Social Security Program Specialist in the SSA Regional Office of Region VII, and
consisted of a review of the SSA files dealing with Darst’s application for Medicare
coverage, including the tape recording of the hearing held March 25th by ALJ Mills.
Welch did not interview any witnesses. Eventually the information he developed was
forwarded to Chief Administrative Law Judge Boyer. After consultation with the
Office of Special Counsel, Boyer issued letters counseling Darst and Mills about the
appearance of impropriety of holding Darst’s hearing the same day it was requested
and of giving Darst’s claim priority over other claimants. The SSA asserts that these
letters were not placed in the official personnel files of Darst or Mills, and that no
action was taken on the basis of these letters. Darst does not dispute these assertions,
but claims that the review of his application for coverage file violated the Privacy Act
and the subsequent counseling letter caused damage to his personal and professional
reputation as well as mental and emotion distress.


                                           II.


      Our review of the district court’s grant of summary judgment is de novo.
Lindstedt v. Missouri Libertarian Party, 160 F.3d 1197, 1198 (8th Cir. 1998). On

                                            3
appeal, Darst contends that in granting summary judgment to the Social Security
Administration, the district court erred in concluding (1) that the defendant’s failure
to interview Darst or otherwise afford him an opportunity to give a statement
constituted failure to comply with § 552a(e)(2); and (2) that the Privacy Act does not
require the agency to collect information directly from an individual in all
circumstances.


      The Privacy Act supports “the principle that an individual should to the
greatest extent possible be in control of information about him which is given to the
government.” Waters v. Thornburgh, 888 F.2d 870, 875 (D.C.Cir. 1989). The
language of the Act relied upon by Darst provides that

             Each agency that maintains a system of records shall -
             collect information to the greatest extent practicable
             directly from the subject individual when the information
             may result in adverse determinations about an individual’s
             rights, benefits, and privileges under Federal programs.


5 U.S.C. § 552a(e)(2). In order to obtain relief under section § 552a(e)(2) of the
Privacy Act, the plaintiff must show that (1) the Social Security Administration failed
to collect information to the greatest extent practicable directly from the plaintiff, (2)
the violation had an adverse effect on the plaintiff, and (3) the defendant acted in an
intentional or willful manner. Waters, 888 F.2d at 872; Hudson v. Reno, 130 F.3d
1193, 1204-5 (6th Cir. 1997).


      The SSA acknowledged at oral argument that it was an agency subject to



                                            4
§ 552a(e)(2). However, the SSA disputes that it “collected” any information which
violated § 552a(e)(2) because in conducting its ethics investigation, it merely
reviewed Darst’s application for coverage and other such documents in Darst’s
application file. The Court was not cited to, nor did we find any case addressing
whether a “collection” occurs when the agency reviews its own files. The cases
generally involve situations where the agency seeks information about a particular
employee from third parties. For example, in Waters, supra, the agency contacted the
Pennsylvania Board of Bar Examiners to determine if its employee was lying about
needing time off work to take the bar exam. In Brune v. IRS, 861 F.2d 1284
(D.C.Cir. 1988), the agency interviewed taxpayers to gather information concerning
whether one of its agents made false statements. In Olivares v. National Aeronautics
and Space Admin., 882 F. Supp. 1545 (D.Mary. 1995), aff’d by 103 F.3d 119 (4th Cir.
1996), the agency contacted the universities which an employee formerly attended to
confirm he studied there. In Hudson v. Reno, 130 F.3d 1193 (6th Cir. 1997), while
conducting an investigation into allegations of an employee’s misconduct, the agency
interviewed approximately thirty people about the employee’s misconduct before
interviewing the employee. In contrast to these cases, Darst’s situation merely
involved a review of the agency’s file relating to his application for coverage. The
SSA did not contact third party sources to gather information. The indications of
impropriety were apparent from the face of the documents and from the sequence of
events in the application file which revealed that the hearing was held on the same
day and in the hearing office where Darst worked. For these reasons, there was no
need to interview Darst about the sequence of events. As the district court noted, the
Privacy Act does not require that the information be collected directly from the
individual in all circumstances. The Act merely requires that the agency do so “to the

                                          5
greatest extent practicable.” The District of Columbia Circuit Court of Appeals’
ruling in Brune noted that the statements under investigation which were made by an
IRS agent had already provided the government with the agent’s version of the facts.
Brune, 861 F.2d at 1287. Under these circumstances, the court found that it was not
necessary to contact the agent first before interviewing third parties. Here the
information in the application for coverage file obviated the need to interview Darst
or third persons. The data on the documents themselves was sufficient to create the
appearance of impropriety and the appearance of preferential treatment.


      We find the conduct of the agency does not constitute a violation of the Privacy
Act § 552a(e)(2). Because we find that SSA did not violate § 552a(e)(2) in collecting
the information it did, the Court need not address other issues which Darst raised in
this appeal.


                                         III.


      In summary, we conclude that the district court did not err in granting
summary judgment to the Social Security Administration. The judgment of the
district court is therefore affirmed.


      RICHARD S. ARNOLD, Circuit Judge, concurs in the judgment.


      A true copy.




                                          6
ATTEST:


    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                    7